          Case 1:18-cv-01501-KBJ Document 24 Filed 11/26/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 BUZZFEED INC.,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )            Civil Action No. 18-1501 (KBJ)
                                                  )
 UNITED STATES IMMIGRATION AND                    )
 CUSTOMS ENFORCEMENT,                             )
                                                  )
                Defendant.                        )
                                                  )

       CONSENT MOTION FOR STAY OF SUMMARY JUDGMENT BRIEFING

       With Plaintiff’s (“Buzzfeed”) consent, Defendant United States Immigration and Customs

Enforcement (“ICE”) respectfully request a stay of the summary judgment briefing schedule in

order to conduct further negotiations designed to significantly narrow the areas of dispute, if not

obviate the need for briefing in its entirety. Defendant regrets that the present filing does not

comply with the Court’s requirement that extensions be made no fewer than two days before the

expiration of the deadline whose extension is sought, but, as matter of excusable neglect,

inadvertently lost sight of the requirement in the press of overwhelming commitments over the

past two weeks. The request is not interposed for the purpose of delay, but rather comes from a

genuine effort to find a path toward narrowing, if not eliminating, the areas of dispute in this vast

FOIA lawsuit and avoiding the expense and time associated with pursuing an exclusively contested

resolution.

       The case involves challenges to FOIA Exemption (b)(6)/(b)(7)(C) redactions for all PII

(personally identifiable information), other than cell phone numbers and signatures, for three

classes of persons: ICE officials, private prison officials, and detainees. The case also involves

contested Exemption (b)(7)(E) withholdings. The parties have agreed to meet and confer the week
          Case 1:18-cv-01501-KBJ Document 24 Filed 11/26/19 Page 2 of 4



of December 16, 2019 in an effort to close the gap between their respective positions. Among

other things, at Plaintiff’s urging, Defendant will prepare a categorical Vaughn index for a sample

of redactions of Plaintiff’s choosing as a proxy for the more than 8,000 redacted pages produced.

While the parties ideally would have taken these steps well in advance of a looming deadline for

dispositive motions, other commitments and circumstances got in the way. Among other things,

brand new litigation counsel was inserted into the case at the very time that experienced agency

counsel left it for several months. This was a handicap in attempting to manage a meaningful

meet-and-confer amid other surging priorities.

       The parties have agreed that, if they are not able to resolve the matter by an iterative process

of sampling and negotiation, they will adopt, with the Court’s permission, the schedule set forth

below. The proposed schedule accounts for the time necessary to prepare a categorical Vaughn,

review the results, conduct robust and ongoing negotiations, as well as the holidays and the parties’

other obligations:

 Defendant’s Motion for Summary Judgement                          January 31, 2020

    Plaintiff’s Opposition and Cross-Motion                          March 6, 2020

       Defendant’s Reply and Opposition                             March 27, 2020

                Plaintiff’s Reply                                    April 17, 2020



       For the foregoing reasons, the parties respectfully request that the current summary briefing

schedule be stayed to permit them an opportunity to work toward a partial or complete resolution

of the case, and that the proposed schedule set forth immediately above be adopted in its place

should resort to dispositive motions remain necessary.




                                                 -2-
         Case 1:18-cv-01501-KBJ Document 24 Filed 11/26/19 Page 3 of 4




Dated: November 26, 2019             Respectfully submitted,

LOVEY & LOVEY                        JESSIE K. LIU, D.C. Bar # 472845
                                     United States Attorney
By: /s/ Matthew Topic
    Matthew Topic                    DANIEL F. VAN HORN, D.C. Bar # 924092
     311 N. Aberdeen, Third Floor    Chief, Civil Division
     Chicago, IL 60607
     (312) 243-5900                  By: /s/ John Moustakas
     matt@loevy.com                      John Moustakas
                                         Assistant United States Attorney
    Counsel for Plaintiff                555 Fourth Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 252-2518
                                         john.moustakas@usdoj.gov

                                         Counsel for Defendant




                                     -3-
          Case 1:18-cv-01501-KBJ Document 24 Filed 11/26/19 Page 4 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
 BUZZFEED INC.,                                 )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )          Civ. A. No. 18-1501 (KBJ)
                                                )
 UNITED STATES IMMIGRATION AND                  )
 CUSTOMS ENFORCEMENT,                           )
           Defendant.                           )
                                                )
                                                )


                                   (PROPOSED) ORDER

       UPON CONSIDERATION of Defendant’s Consent Motion for Stay of Summary

Judgment Briefing, for good cause shown, it is hereby:

       ORDERED that the motion is GRANTED;

       ORDERED that Summary Judgment briefing is STAYED;

       ORDERED that dispositive motions shall be filed, if still necessary, according to the

following schedule:

 Defendant’s Motion for Summary Judgement                       January 31, 2020

    Plaintiff’s Opposition and Cross-Motion                      March 6, 2020

      Defendant’s Reply and Opposition                          March 27, 2020

               Plaintiff’s Reply                                 April 17, 2020



SIGNED:

________________                                    ___________________________________
Date                                                United States District Judge



                                              -4-
